DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200), Yang et al. (US 2016/0183918; hereinafter Yang), and Collett-Billon et al. (US 2011/0201935; hereinafter Collet-Billon).
Yoo shows an ultrasound diagnosis apparatus and method comprising: a probe configured to receive echo signals from a fetus ([0053]); a processor configured to acquire Doppler data based on the received echo signals ([0057], [0060]), determine a heart rate of the fetus based on period information of the Doppler data ([0060]), and a speaker configured to output the heartbeat sound ([0068], [0075]).
Also, further comprising a user interface configured to control an operation of the ultrasound diagnosis apparatus, wherein the user interface is further configured to receive an input for determining a type of the heartbeat sound, and wherein the processor is further configured to modulate the heartbeat Doppler sound into the heartbeat sound according to the type of the heartbeat sound (user interface for setting location of fetus heart and for setting response sensitivity which is considered adjusting depending on the type of sound the user desires to focus on; [0092]-[0093], [0102]-[0103]); wherein the type of the heartbeat sound comprises at least one of a heartbeat sound heard through a stethoscope, a preset resounding heartbeat sound, and a preset majestic heartbeat sound (user interface for setting location of fetus heart and for setting response sensitivity which is considered adjusting depending on the type of sound the user desires to focus on, the sounds are considered to include at least a majestic and resounding heartbeat sound as the collected heartbeat data corresponds with all of the sounds of the patient’s detected heartbeat; [0092]-[0093], [0102]-[0103]); further comprising a display, wherein the processor is further configured to control the speaker to output the heartbeat sound when an ultrasound image in which a focus is on a fetus's heart is displayed on the display ([0068]-[0069], Figure 4); further comprising a communication module configured to transmit the heartbeat sound to an external terminal ([0068]-[0069], [0087]-[0088]); further comprising a display configured to display at least one of an ultrasound image of the fetus, a Doppler spectrum of the fetus, and heart rate information thereof ([0068]-[0069], Figure 4); wherein the display is further configured to display a waveform of the heartbeat sound ([0068]-[0069], Figure 4); wherein the display is 31further configured to display the heart rate of the fetus and the waveform of the heartbeat sound to be respectively distinguished from a standard heart rate of a plurality of fetuses corresponding to gestational age information of the fetus and a waveform of a standard heartbeat sound for the plurality of fetuses (the information displayed in Figure 4 including the heart rate and waveform is capable of and sufficient for allowing distinction from a standard heart rate of a plurality of fetuses corresponding to gestational age information of the fetus and a waveform of a standard heartbeat sound for the plurality of fetuses; [0068]-[0069], Figure 4);).  
Yoo fails to show modulate, based on the determined heart rate, a heartbeat Doppler sound of the fetus, which is acquired from the Doppler data, into a heartbeat sound that is similar to a sound of an actual heartbeat.  Yoo fails to show standard heartbeat sounds of a plurality of fetuses, a heartbeat sound corresponding to the period of information of the Doppler data, wherein the standard heartbeat sounds of the plurality of fetuses are divided according to the standard heart rates corresponding to gestational age information of the plurality of fetuses, and the heartbeat sound is different from a heartbeat Doppler sound being acquired from the Doppler data.
Yoo fails to show wherein the processor is further configured to acquire gestational age information of the fetus based on the Doppler data and modulate the heartbeat Doppler sound into the heartbeat sound according to the gestational age information and the heart rate of the fetus;  wherein the gestational age information of the fetus includes at least one of a gestational age of the fetus, and head circumference, abdominal circumference, femur length, abdominal thickness, transverse trunk diameter and crown rump length, all of which correspond to the gestational age of the fetus; wherein the processor is further configured to compare the heart rate with a standard heart rate of a plurality of fetuses corresponding to gestational age information of the fetus, determine modulation information based on a result of the comparing of the heart rate with the standard heart rate and a standard heartbeat sound for the plurality of fetuses, and modulate the heartbeat Doppler sound into the heartbeat sound based on the modulation information.  
Yang fails to show control the display to provide a screen for determining parameters, and receive an input for selecting at least one of the parameters through a user interface; acquire modulation information from the standard heartbeat sound for the plurality of fetuses based on the parameters, and modulate further based on the modulation information, wherein the parameters include at least one of the fetus’s gestational age, body weight, head circumference, abdominal circumference, femur length, abdominal thickness, and transverse trunk diameter.
Baker discloses a fetal monitoring system.  Baker teaches modulate, based on the determined heart rate, a heartbeat Doppler sound of the fetus, which is acquired from the Doppler data, into a heartbeat sound that is similar to a sound of an actual heartbeat (column 13, lines 45-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yoo to modulate the heartbeat sounds of the fetus into a heartbeat sound that is similar to a sound of an actual heartbeat as taught by Baker, as the frequency upshifting will convert the fetal heart sounds back to the natural frequency range so that monitoring by people or audio apparatus results in sounds which are familiar to the listener (Baker, column 13, lines 45-55).
Yang discloses an ultrasound diagnosis apparatus.  Yang teaches wherein the processor is further configured to acquire gestational age information of the fetus based on the Doppler data and modulate the heartbeat Doppler sound into the heartbeat sound according to the gestational age information and the heart rate of the fetus (generate wearable signal having a form of an audio signal according to a predetermined audio processing standard; [0079]-[0081]);  wherein the gestational age information of the fetus includes at least one of a gestational age of the fetus, and head circumference, abdominal circumference, femur length, abdominal thickness, transverse trunk diameter and crown rump length, all of which correspond to the gestational age of the fetus ([0079]-[0081]);  wherein the processor is further configured to compare the heart rate with a standard heart rate of a plurality of fetuses corresponding to gestational age information of the fetus, determine modulation information based on a result of the comparing of the heart rate with the standard heart rate and a standard heartbeat sound for the plurality of fetuses, and modulate the heartbeat Doppler sound into the heartbeat sound based on the modulation information (comparison of fetal heart data to a standard of fetuses of the same gestational age; [0079]-[0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo and Baker to acquire gestational age data and modulate the audio signal according to the gestational age data as taught by Yang, as this will allow for a more accurate reproduction of the heartbeat sound by correlating the sound to the fetus’ age.
Collet-Billon discloses a 3D ultrasound imaging system.  Collet-Billon teaches control the display to provide a screen for determining parameters, and receive an input for selecting at least one of the parameters through a user interface; acquire modulation information from the standard heartbeat sound for the plurality of fetuses based on the parameters, and modulate further based on the modulation information, wherein the parameters include at least one of the fetus’s gestational age, body weight, head circumference, abdominal circumference, femur length, abdominal thickness, and transverse trunk diameter (user input parameter of fetus such as gestational age, and the system adapts the model based upon the input; [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo, Baker, and Yang to allow for user input of the parameters such as gestational age as taught by Collet-Billon, as this will allow for the user to have additional control over the procedure and to provide more accurate data regarding the parameters to the system.  It should be noted that Yang teaches modulation of the heartbeat sound in view of the gestational age.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200) and Yang et al. (US 2016/0183918; hereinafter Yang), and Collett-Billon et al. (US 2011/0201935; hereinafter Collet-Billon) as applied to claim 1 above, and further in view of Laflamme (US 2007/0009117).
Yoo fails to show wherein the processor is further configured to control the speaker to output prenatal music based on a state of the heart rate of the fetus.  
Laflamme discloses a fetal environment device.  Laflamme teaches wherein the processor is further configured to control the speaker to output prenatal music based on a state of the heart rate of the fetus ([0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo, Baker, Yang, and Collet-Billon to control the speaker to output prenatal music based on a state of the heart rate of the fetus as taught by Laflamme, as outputting music to be heard by the fetus may help to further the child’s later development (Laflamme, [0002]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793